Citation Nr: 0618556	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1950 and from November 1950 to September 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the RO in New York, New 
York, which found that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a right shoulder 
disorder.

In a February 1996 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disorder, as not well grounded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the prior denial and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006) 

Although the veteran was provided with a VCAA notice letter 
in April 2003, it did not contain the specific information 
required by Kent.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of service 
connection that were found to be 
deficient in the RO's February 1996 
decision.

The RO's 1996 decision was that there was 
no competent evidence linking a current 
shoulder disability to service.  

The evidence needed to substantiate this 
element would be an opinion from a 
medical professional (e.g. a medical 
doctor) that a current right shoulder 
disorder is the result of a disease or 
injury in service.  The veteran's report 
of a continuity of right shoulder 
symptomatology from the time of the in-
service injury to the present could also 
support this element of service 
connection but competent medical evidence 
would still be needed.

2.  After the above development is 
completed, re-adjudicate the claim.  If 
it remains denied, issue a supplemental 
statement of the case before returning it 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

